UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6279



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

MARTINS IDUSUYI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-92-284, CA-95-2403-MJG)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Martins Idusuyi, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1217. We have reviewed the record and the district

court's opinion and find no reversible error. To the extent Appel-

lant's speedy trial claim relates to the original indictment on

which he was never tried, we find that no speedy trial claim is

applicable, nor did jeopardy attach. To the extent Appellant's
speedy trial claim relates to the second indictment on which he was

ultimately tried, we find the claim to be without merit. Accord-

ingly, we affirm substantially on the reasoning of the district

court. United States v. Idusuyi, Nos. CR-92-284; CA-95-2403-MJG (D.

Md. Feb. 1, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2